Title: To Thomas Jefferson from Bernard Peyton, 17 October 1822
From: Peyton, Bernard
To: Jefferson, Thomas

Dear SirRichd
17 Octr 1822Since my last respects, have for’d by B. Harlow’s Boat to Milton; your 12 x 12 Box Window Glass, & a Hill side Plough, recd from Fdksburg, for you, some days ago—Your dfts, to the amount of $1250, have been presented & paid since my last—The only Boat load of Flour yet recd from Shadwell Mills this season, was for Th: J. Randolph; (64 Blls:) the one for 50 Blls, for you, is not yet to hand—when it is, will dispose of it to the best advantage for your interest, of which you shall be advised.With great respect Dr Sir Yours very TrulyB. Peyton